Citation Nr: 1815070	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-49 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder, chronic, with mixed anxiety and depressed mood.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbosacral spine.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for ulnar nerve damage of the right upper extremity, to include as secondary to service-connected disability.

5.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected disability.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction now rests with the Cleveland, Ohio RO.  The Veteran testified at a hearing in February 2012 before the undersigned Veterans Law Judge (VLJ).  The Board most recently remanded the Veteran's claims in June 2014 for further development and readjudication.  As discussed further below, the Board's directives have not been substantially completed for several of the Veteran's claims, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2017 rating decision, the RO granted service connection for traumatic brain injury (TBI) and assigned a noncompensable rating from June 23, 2008.  The RO also granted service connection for a cervical spine condition and assigned a noncompensable rating, effective June 23, 2008.  The Veteran has not appealed the RO's determination.  As the benefits sought on appeal have been fully resolved in the Veteran's favor, the claims for service connection for TBI and a cervical spine condition on appeal to the Board have been rendered moot and there is no longer a question or controversy remaining with respect to these issues.

The Board notes that the record includes an April 2015 VA Form 21-22a, which appoints an individual as the Veteran's attorney.  However, this document is not signed by either the attorney or the Veteran and is therefore an improperly completed power of attorney.  The RO notified the Veteran that the VA Form 21-22a was incomplete in August 2016 correspondence.  As the Veteran has not yet submitted a properly completed form, he does not have an appointed representative and therefore is proceeding pro se.

The issues of entitlement to an increased rating for degenerative changes of the lumbosacral spine and service connection for a left shoulder disability, ulnar nerve damage of the right upper extremity, sciatica of the right lower extremity, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's adjustment disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, irritability, and sleep disturbances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for adjustment disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests regarding the issue of service connection for a back disability, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated for adjustment disorder, chronic, with mixed anxiety and depressed mood, which is evaluated at 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

The Veteran contends that he is entitled to a higher disability rating for his service-connected adjustment disorder, currently evaluated at 30 percent disabling from June 23, 2008.  

At the outset, the Board notes that the Veteran was scheduled for a VA examination in August 2016, but refused the examination.  Therefore, the principal medical evidence of record is contained in the reports of a February 2009 private psychological evaluation and an April 2009 VA examination.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of these examinations as they relate to the severity of the Veteran's service-connected adjustment disorder.  

In support of his claim, the Veteran submitted a February 2009 private psychological evaluation from Dr. S.B.W., which indicated that the Veteran experienced difficulty sleeping, irritability, difficulty concentrating, and an exaggerated startle response.  The Veteran denied suicidal ideation.  The doctor assigned the Veteran a GAF score of 38, due to his very limited leisure activities, few friends, marital discord, job stress, and limited visitation time with his young son. 

In April 2009, the Veteran was afforded a VA examination to assess the severity of his service-connected adjustment disorder.  The examiner assessed the Veteran as having a moderately impaired psychosocial functional status, as he has negative and conflicting relationships with family members, a limited social life, and poor sleep.  During the examination, the Veteran reported anxiety, agitation, depression, hypervigilance, irritability, difficulty concentrating, and hopelessness.  The Veteran declined homicidal or suicidal ideation, or a history of suicide attempts.  The examiner assigned the Veteran a GAF score of 61, indicating some difficulty in social, occupational, or school functioning.  The examiner indicated that the Veteran's symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In reaching the above conclusion, the Board also acknowledges that since June 2008, the Veteran's GAF scores have ranged from 63-68, with the exception of the GAF score of 38 assigned by the private physician in February 2009.  As such, the Veteran's adjustment disorder symptomatology was regularly assessed as manifesting mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  Therefore, the GAF scores do not reflect occupational and social impairment with reduced reliability and productivity, so the currently assigned disability rating of 30 percent from June 23, 2008 is appropriate.

For the foregoing reasons, the Board finds that the Veteran's overall disability picture does not result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Therefore, the preponderance of the evidence is against increasing the Veteran's disability rating for adjustment disorder in excess of 30 percent for the time period from June 23, 2008.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected adjustment disorder is denied.  See 38 U.S.C. § 5107.  

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 30 percent for adjustment disorder, chronic, with mixed anxiety and depressed mood is denied.


REMAND

Following a June 2014 remand, the Veteran was afforded VA examinations in August 2016 for his lumbosacral spine, left shoulder, ulnar nerve of the right upper extremity, sciatic nerve of the right lower extremity, and headaches.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As explained below, the prior remand order was not complied with, and in accordance with Stegall, another remand for full compliance with the Board's prior remand is warranted.   

Regarding the Veteran's claim for an increased rating for his service-connected lumbosacral spine disability, a remand is required to conduct an additional VA examination in light of the United States Court of Appeals for Veterans Claims (Court) recent decision in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  29 Vet. App. at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the critical question in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In this case, the August 2016 VA examination report of record reflects a positive indication of flare-ups for the lumbosacral spine.  However, the report does not contain any information regarding the frequency, severity and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom.  In addition, no estimation was provided regarding loss of range of motion during flare-ups.  Rather, the examiner noted that such an opinion would amount to mere speculation.  Therefore, in light of Sharp, a new examination is necessary.

Turning to the Veteran's claim for service connection for a left shoulder disorder, the Veteran was afforded a VA examination to assess the etiology of his disability in August 2016.  However, the Board finds this examination inadequate for adjudication purposes.  The examiner stated that there is a low likelihood that the Veteran's condition is one involving the left shoulder joint, instead indicating that the Veteran's disability is referred pain from his cervical spine.  Notably, however, the examiner did not opine as to whether the Veteran's left shoulder disability is related to service.  The examiner also did not address the May 2006 diagnosis of left shoulder arthritis in making a determination.  As such, the Board finds that an addendum opinion addressing the etiology of the Veteran's left shoulder disability is necessary.  

As to the Veteran's claims for service connection for ulnar nerve damage of the right upper extremity and sciatica of the right lower extremity, the Board finds that an addendum opinion is necessary.  The Veteran was afforded a VA examination in August 2016.  The examiner stated that there was no clinical evidence of nerve damage of the right upper or lower extremities.  However, the examiner did not address previous diagnosis of ulnar nerve dysesthesia and EMG findings which indicate an issue with the Veteran's right upper extremity.  In addition, a prior April 2009 VA examination indicates that the Veteran has a diagnosis of right leg sciatica.  As such, an addendum opinion is necessary to consider this evidence in order to assess the etiology of the Veteran's claimed disabilities of the right upper and lower extremities.  

Lastly, the Board also finds that an addendum opinion is required for the Veteran's claim for service connection for headaches.  The examiner opined that the Veteran's headaches were less likely than not related to his traumatic brain injury or the military since they occurred at a significantly protracted time since separation from service.  However, the Board finds this rationale insufficient because it fails to explain why the passage of time between the Veteran's diagnosis of headaches and his military service means there is no etiological connection between his headaches and service.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)). 

2.  Afford the Veteran a VA orthopedic examination to assess the severity of his degenerative changes of the lumbosacral spine.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire format must be addressed.

The examiner should report all signs and symptoms necessary for rating the Veteran's spine disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, where possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All conclusions reached by the examiner should be thoroughly explained.

3.  Obtain an addendum opinion from a VA clinician to determine the nature and etiology of his left shoulder disability, ulnar nerve damage of the right upper extremity, sciatica of the lower extremity, and headaches.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.  If necessary, a repeat examination may be conducted.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disabilities, and a thorough review of the claims file, the examiner should answer the following questions with a complete rationale:

a.)  Does the Veteran have a diagnosis of a left shoulder disability, ulnar nerve damage of the right upper extremity, and/or sciatica of the right lower extremity?  If not, please explain in the context of his reported symptoms for each of the claimed conditions.  

b.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability, left shoulder disability, ulnar nerve damage of the right upper extremity, sciatica of the right lower extremity, and/or headaches were caused by any of his service-connected disabilities?  Please answer this question for each of the claimed conditions.

c.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability, ulnar nerve damage of the right upper extremity, sciatica of the right lower extremity, and/or headaches were aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities?  Please answer this question for each of the claimed conditions.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment was attributable to aggravation of the condition by the service-connected disability.

d.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability, ulnar nerve damage of the right upper extremity, sciatica of the right lower extremity, and/or headaches are otherwise related to a disease, event, or injury in service?  Please answer this question for each of the claimed conditions.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's lay statements.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
,
Department of Veterans Affairs


